Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2nd Non-Final
The examiner has reviewed the wrong set of claims filed on 9/17/2020, as indicated by a call with the attorney. A second non-final is being issued to addressed all the amended claims filed on 9/17/2020.
Claims 21-40 are being treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusco (USPN 7,096,603).
Regarding Claim 21, Fusco discloses a sole (30) component attachable to a bottom portion of an upper (20) of an article of footwear (Figures 1 & 2), the sole component comprising a one-piece portion of a midsole (31) having a medial side (Figure 1), a lateral side (Figure 2), a forefoot region, a midfoot region, and a heel region, the one-piece portion of the midsole comprising: an upper surface (upper surface of 31) configured to face towards an interior of the article of footwear; a lower surface (lower surface of 31) configured to face towards a ground surface when the article of footwear is in contact with the ground surface; and a sidewall (33) extending around a periphery of the midsole, wherein the sidewall comprises: (i) a first wall portion (1st wall portion, see annotated Figure 1 & 2 below) comprising a plurality of convex elements (convex, see annotated Figure 1 & 2 below) extending out from the sidewall, wherein at least one of a size or a shape of the plurality of convex elements varies over at least a portion of the first wall portion (Figures 1 & 2), (ii) a second wall portion (2nd wall portion, see annotated Figures 1 & 2 below) comprising a plurality of concave elements (concave, see annotated Figures 1 & 2 below) extending into the sidewall, wherein the plurality of concave elements has a similar shape as the plurality of convex elements (Figures 1 & 2) and at least one of a size or a shape of the plurality of concave elements varies over at least a portion of the second wall portion (Figures 1 & 2), and (iii) a transition region (transition, see annotated Figures 1 & 2 below) where the wall elements transition from being concave to convex; wherein each of the convex elements and the concave elements extends from a respective base (49) to a respective distal end wall (45 or 46), wherein for each element an area of the element at its base differs from an area of that element at its distal end wall (Figures 1 & 2); and wherein the similar shape of the plurality of concave elements and the plurality of convex elements comprises a portion of a polyhedron (Figures 1 & 2).  
Regarding Claim 22, Fusco discloses an arrangement of convex elements and concave elements extends around a majority of the sidewall (Figures 1 & 2).
Regarding Claim 23, Fusco discloses at least one of the concave elements or the convex elements is arranged in a repeating pattern (Figures 1 & 2).  
Regarding Claim 24, Fusco discloses at least one of the concave elements or the convex elements is arranged in a regular repeating pattern (Figures 1 & 1) separated by a small sidewall region (region, see annotated Figures 1 & 2 below).  
Regarding Claim 25, Fusco discloses the first wall portion comprises at least a portion of the forefoot region (see annotated Figure 1 below) and the second wall portion comprises at least a portion of the heel region (see annotated Figure 1 below).  
Regarding Claim 26, Fusco discloses the first wall portion comprises at least a portion of the heel region (see annotated Figure 2 below) and the second wall portion comprises at least a portion of the forefoot region (see annotated Figure .  
Regarding Claim 27, Fusco discloses the first wall portion comprises at least a portion of the medial side (see annotated Figure 2 below) and the second wall portion comprises at least a portion of the lateral side (see annotated Figure 1 below).  
Regarding Claim 28, Fusco discloses the first wall portion comprises at least a portion of the lateral side (see annotated Figure 1 below) and the second wall portion comprises at least a portion of the medial side (see annotated Figure 2 below).  
Regarding Claim 29, Fusco discloses the plurality of concave elements and the plurality of convex elements comprise a portion of a hexagonal polyhedron (Figures 1 & 2), and at least one of an orientation or a distribution of the plurality of convex elements comprising a portion of the hexagonal polyhedron varies over at least a portion of the first wall portion or at least one of an orientation or a distribution of the plurality of concave elements comprising a portion of the hexagonal polyhedron varies over at least a portion of the second wall portion (Figures 1 & 2).  
Regarding Claim 30, Fusco discloses a portion of the transition region of the one-piece portion of the midsole proximate the second wall portion has a lower stiffness than a 4stiffness of a portion of the transition region of the one-piece portion of the midsole proximate the first wall portion (see annotated Figure 2 below, since the transition region of the second wall portion is less thick than the transition region of the first wall portion than the second wall portion has a lower stiffness than the stiffness of the first wall portion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fusco (USPN 7,096,603) in view of Lekhtman (US 2010/0223810).
Regarding Claim 31, Fusco discloses a ground contacting outsole (32) attached to at least a portion of the lower surface of the one-piece portion of the midsole (Figures 1 & 2). Fusco does not specifically dsiclose the ground contacting outsole comprising a plurality of traction elements extending therefrom. However, Lekhtman discloses a tread layer (204) with a plurality of traction elements extending thereform (Para. 38) for the purpose of increasing traction. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a plurality of traction elements, as taught by Lekhtman, to the outsole of Fusco for the purpose of increasing traction.

Claim 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2014/0182170) in view of Fusco (USPN 7,096,603).
Regarding Claim 16, Wawrousek discloses a method of manufacturing at least a portion of a one-piece portion of a  midsole of an article of footwear (Abstract), the method comprising the steps of: determining at least one input parameter related to at least one of a user or an athletic activity (Para 9-12); analyzing the at least one input parameter to determine at least one performance metric (Para. 9-12); determining one or more structural characteristic based on the performance metric (Para. 13-16) and forming the one-piece portion of the midsole structure with one or more structural characteristics (Para. 13-16). Wawrousek does not specifically disclose the sidewall. However, Fusco discloses a one-piece portion of a midsole (31) for an article of footwear (10), the sole comprising an upper surface (upper surface of 31); a lower surface (lower surface of 31); and a sidewall (33), (i) a first wall portion (1st wall portion, see annotated Figure 1 & 2 below) comprising a plurality of convex elements (convex, see annotated Figure 1 & 2 below) extending out from the sidewall, wherein at least one of a size or a shape of the plurality of convex elements varies over at least a portion of the first wall portion (Figures 1 & 2), (ii) a second wall portion (2nd wall portion, see annotated Figures 1 & 2 below) comprising a plurality of concave elements (concave, see annotated Figures 1 & 2 below) extending into the sidewall, wherein the plurality of concave elements has a similar shape as the plurality of convex elements (Figures 1 & 2) and at least one of a size or a shape of the plurality of concave elements varies over at least a portion of the second wall portion (Figures 1 & 2), and (iii) a transition region (transition, see annotated Figures 1 & 2 below) where the wall elements transition from being concave to convex; wherein each of the convex elements and the concave elements extends from a respective base (49) to a respective distal end wall (45 or 46), wherein for each element an area of the element at its base differs from an area of that element at its distal end wall (Figures 1 & 2); and wherein the similar shape of the plurality of concave elements and the plurality of convex elements comprises a portion of a polyhedron (Figures 1 & 2).   It would have been obvious to one of ordinary skill in the art to use the teaching of a sidewall construction of Fusco, to create a midsole having a customized sidewall sole for purposes of performance metrics.
Regarding Claim 33, the combination of Wawrousek and Fusco disclose the plurality of convex elements and the plurality of concave elements impart differing structural properties to a region of the one-piece portion of the midsole proximate at least a portion of the first wall portion and a portion of the second wall portion (Wawrousek, Para. 9-16 & Fusco, Figures 1-7).  
Regarding Claim 34, the combination of Wawrousek and Fusco disclose an article of footwear comprising an upper, configured to receive a foot (Fusco, Figures 1-7), and a sole component, attachable to a bottom portion of the upper, the sole component comprising: a one-piece portion of a midsole as set out in claim 1 (Wawrousek, Para. 9-16 & Fusco, Figures 1-7).  
Regarding Claim 35, the combination of Wawrousek and Fusco disclose the plurality of convex elements and the plurality of concave elements impart differing structural properties to a region of the midsole proximate at least a portion of the first wall portion and a portion of the second wall portion (Wawrousek, Para. 9-16 & Fusco, Figures 1-7).  
Regarding Claim 36, the combination of Wawrousek and Fusco disclose the first wall portion comprises at least a portion of the medial side (see annotated Figure 2 below) and the second wall portion comprises at least a portion of the lateral side (see annotated Figure 1 below).  
Regarding Claim 37, the combination of Wawrousek and Fusco disclose the first wall portion comprises at least a portion of the forefoot region (see annotated Figure 1 below) and the second wall portion comprises at least a portion of the heel region (see annotated Figure 1 below).  
Regarding Claim 38, the combination of Wawrousek and Fusco disclose the first wall portion comprises at least a portion of the heel region (see annotated Figure 2 below) and the second wall portion comprises at least a portion of the forefoot region (see annotated Figure 2 below).
Regarding Claim 39, the combination of Wawrousek and Fusco disclose the first wall portion comprises at least a portion of the lateral side (see annotated Figure 1 below) and the second wall portion comprises at least a portion of the medial side (see annotated Figure 2 below).  
Regarding Claim 40, the combination of Wawrousek and Fusco disclose the plurality of concave elements and the plurality of convex elements comprise a portion of a hexagonal polyhedron (Fusco, Figures 1 & 2), and at least one of an orientation or a distribution of the plurality of convex elements comprising a portion of the hexagonal polyhedron varies over at least a portion of the first wall portion or at least one of an orientation or a distribution of the plurality of concave elements comprising a portion of the hexagonal polyhedron varies over at least a portion of the second wall portion (Fusco, Figures 1 & 2).  

    PNG
    media_image1.png
    333
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    726
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732